Citation Nr: 1515233	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of renal cancer, including status post right nephrectomy, due to ionizing radiation. 

2.  Entitlement to service connection for residual of myofibroma tumor of the right inner cheek, due to ionizing radiation.
 
3.  Entitlement to service connection for a liver tumor, including a complex hepatic cyst, due to ionizing radiation.
 
4.  Entitlement to service connection for disability of the lymph nodes of the chest, due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a May 2013 videoconference hearing; a transcript of the hearing has been associated with the Veteran's claim file. 

Thereafter, in an April 2014 decision, the Board denied the Veteran's claims for entitlement to service connection.  The Veteran subsequently appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a January 2015 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's April 2014 decision, and remanded the claim to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals they are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Pursuant to the JMR, the appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, the parties to the JMR agree that a remand is required in this case due to deficiencies found in conjunction with the Board's April 2014 decision denying service connection. 

The JMR concluded that the Board failed to ensure compliance with its statutory duty to assist and provide an adequate advisory opinion to address the Veteran's claim.  Specifically, the JMR noted that the November 2013 advisory opinion of the VA Compensation Service Director was inadequate because it relied on the opinion of Dr. P.C., the VA Director of the Environmental Health Program.  The doctor's opinion was found to be insufficient because it was based on two questionable and potentially incorrect factual bases: that the Veteran was exposed to depleted uranium via inhalation, and that his exposure was no more than that of a Mark 1 Abrams tank driver who drove a tank for ten hours a day and received some protection from depleted uranium from the tank body. 

In contrast, the Veteran has reported that, on a daily basis, he assembled atomic weapons with his bare hands and was exposed to depleted uranium rings, and that he slept and ate in close proximity to assembled atomic weapons.  In addition, the Veteran stated that he was advised during service that he could have been exposed to depleted uranium through open cuts and wounds, and his service medical records show that he was treated for a stab wound in his left shoulder within the same timeframe as when he was handling the uranium rings. 
The parties to the JMR agreed that the Director failed to consider either of these facts, and the Board in its April 2014 decision failed to recognize the deficiencies in the opinion.  Therefore, a remand for a new advisory opinions is warranted.

Prior to obtaining a further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake action to obtain and associate with the claims file any outstanding, pertinent records.  The Board notes that the Veteran's claims file currently contains VA treatment records dated to March 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claims but have not yet been associated with the claims file. 

Appropriate steps should be taken to obtain any such identified records, as well as to obtain updated VA treatment records dated since March 2015. 

When obtained, those records must be associated with the record on appeal. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should consider the claims under the provisions of 38 C.F.R. § 3.311, to include obtaining a dose estimate from the Under Secretary for Health, and, if otherwise in order, referral of the case to the Under Secretary of Benefits for review of the claims as per 38 C.F.R. § 3.311(c).  The advisory opinion provided in November 2013 by the VA Compensation Service Director was inadequate because it relied on the opinion of Dr. P.C., the VA Director of the Environmental Health Program.  The doctor's opinion was found to be insufficient because it was based on two questionable and potentially incorrect factual bases: that the Veteran was exposed to depleted uranium via inhalation, and that his exposure was no more than that of a Mark 1 Abrams tank driver who drove a tank for ten hours a day and received some protection from depleted uranium from the tank body.  

Any person providing an advisory opinion must take into account and address the Veteran's contention that he was exposed to depleted uranium when he assembled atomic weapons with his bare hands, as well as the documented fact that he was treated for an open wound during the time period in which he was assembling atomic weapons. 

3.  Thereafter, the AOJ should readjudicate the claims. If they are not granted, issue the Veteran and his representative a Supplemental Statement of the Case and give them the appropriate period of time to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




